DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered.
Response to Amendment
This office action is written in response to an amendment filed on 2/4/2022. As directed by amendment: Claims 1, 15-18, 21-22, 24-25, 27, and 29-30 were amended. Claims 2-5, 7-10, 12-13, 19, and 31-32 were not amended. Claims 6, 11, 14, 20, 23, 26, and 28 were cancelled. No claims were newly added. Thus, Claims 1-5, 7-10, 12-13, 15-19, 21-22, 24-25, 27, and 29-32 are presently pending in this application.
Information Disclosure Statement
The information disclosure statement filed 6/22/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been 
Claim Objections
Claims 30 is objected to because of the following informalities: 
In claim 30, lines 2-3, "based on a bandwidth constraints" should be read "based on bandwidth constraints".  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 13, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (“Liu”, US 20170337091) in view of Jung et al (“Jung”, US 20060148528) and in further view of Jain et al (“Jain”, US 20160094661).
Regarding Claim 1, Liu teaches at least one computer readable storage disk or storage device comprising instructions which, when executed (Fig. 1, element 101, par 15; The first edge device is a first IOT device 101.): 
determine first context information of the first edge device based on (a) first operating environment information of the first edge device from an internal sensor of the first edge device (Fig. 1, elements {101, 115}, par 19; par 14; The first edge device is a first IOT device 101. The first context information is user data 115 regarding a first IOT device 101. The internal sensor of the first edge device is the embedded sensor or software of the first IOT device 101.);
second context information from a second edge device, the second context information based on (a) second internal operating environment information of the second edge device from an internal sensor of the second edge device (Fig. 1, elements {101, 115}, par 19; par 14; The second edge device is a second IOT device 101. The second context information is user data 115 regarding a second IOT device 101. The internal sensor of the second edge device is the embedded sensor or software of the second IOT device 101.);
of the second edge device (Fig. 1, elements {101, 115}, par 19; The second edge device is a second IOT device 101.).
the edge device selected based on a type of data corresponding to a workload schedule for the second edge device (par 16; par 19-20; par 22; par 2; par 12-14; Fig. 1, elements {101, 115}, par 19; The first edge device is a first IOT device 101. The type of data is the scores used to allocate resources. Tasks that were originally scheduled to be performed on the second edge device are offloaded to the first edge device based on a score included in the first context information (user data 115).); 
and perform a second part of the workload scheduled for the second edge device based on the type of the data and the first context information (par 16; Fig. 1, elements {101, 115}, par 19-20; par 2; par 12-14; The first edge device is a first IOT device 101. The first context information is user data 115 regarding a first IOT device 101. The type of data is the scores used to allocate resources. Tasks that were originally scheduled to be performed on the second edge device are offloaded to the first edge device based on a score included in the first context information (user data 115).).  
Liu does not explicitly teach cause a first edge device to at least (perform operations); (b) first external operating environment information from an external sensor of the first edge device; obtain, via a communications network; (b) second external operating environment information from an external sensor; identify a bottleneck in an edge of the communication network caused by the second edge device based on the second context information; in response to identifying the bottleneck, select a third edge device that is less congested than the second edge device, the third edge device selected; alleviate the bottleneck by instructing the third edge device to perform a first part of the workload scheduled for the second edge device.  
Jung teaches cause a first edge device to at least (perform operations) (Fig. 1, element 10, par 40; The first device is the digital device 10.); 
(b) first external operating environment information from an external sensor of the first edge device (Fig. 1, element 30, par 40-41; par 54; par 13; The external sensor is one of the sensors 30. The first external operating environment is the environment of sensors 30 such as temperature or location obtained from a GPS. This is in accordance with paragraph 15 of the instant specification.); 
obtain, via a communications network (Fig. 1, element 30, par 40-41; par 54; par 13; The external sensor is one of the sensors 30. The first external operating environment is the environment of sensors 30 such as temperature or location obtained from a GPS. This is in accordance with paragraph 15 of the instant specification.);  
(b) external operating environment information from an external sensor (Fig. 1, element 30, par 40-41; par 54; par 13; The external sensor is one of the sensors 30. The first external operating environment is the environment of sensors 30 such as temperature or location obtained from a GPS. This is in accordance with paragraph 15 of the instant specification.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu with the external sensors and external context information of Jung because it provides the system with a way to ensure that devices are operating in a proper environment. For example, temperature measurements can indicate whether a device or system is overheating (Jung; par 56; par 65). 
Liu and Jung do not explicitly teach identify a bottleneck in an edge of the communication network caused by the second edge device based on the second context information; in response to identifying the bottleneck, select a third edge device that is less congested than the second edge device, the third edge device selected; alleviate the bottleneck by instructing the third edge device to perform a first part of the workload scheduled for the second edge device.  
Jain teaches identify a bottleneck in an edge of the communication network caused by the second edge device based on the second context information (par 57; Fig. 1, elements 150a-150c, par 43, par 47; The bottleneck is the service node being too congested. The second edge device is the service node. The second context information is the statistics. The service nodes are at the edge of a communication network.); 
in response to identifying the bottleneck, select a third edge device that is less congested than the second edge device (par 57; Fig. 1, elements 150a-150c, par 43, par 47; The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased.), 
the third edge device selected (par 57; Fig. 1, elements 150a-150c, par 43, par 47; The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased.); 
alleviate the bottleneck by instructing the third edge device to perform a first part of the workload scheduled for the second edge device (par 57; Fig. 1, elements 150a-150c, par 43, par 47; par 38; The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased. The load is reduced in the service node (second edge device) and increased in the other service node (third edge device). Nodes in the same cluster can perform the same service. Thus, the third edge device (other service node) performs the workload originally to be scheduled for and performed by the second edge device (service node).); 
(Jain; par 57).
Regarding Claim 2, Liu, Jung, and Jain teach the storage disk or storage device of claim 1. 
Liu further teaches wherein the first edge device and the second edge device are to connect to the communications network at an edge of the communications network (Fig. 1, elements {101, 115}, par 19; Fig. 5, element 101, par 33; The first edge device is a first IOT device 101. The second edge device is a second IOT device 101. Fig. 5 shows that IOT devices 101 are at the edge of a network.).  
Regarding Claim 3, Liu, Jung, and Jain teach the storage disk or storage device of claim 1. 
Liu further teaches wherein the first context information includes first resource capabilities of the first edge device and the second context information includes second resource capabilities of the second edge device (Fig. 1, elements {101, 115}, par 19; The first edge device is a first IOT device 101. The first context information is user data 115 regarding a first IOT device 101. The second edge device is a second IOT device 101. The second context information is user data 115 regarding a second IOT device 101. The user data (context information) includes/corresponds to storage space available (resource capabilities).).  
Regarding Claim 4, Liu, Jung, and Jain teach the storage disk or storage device of claim 1. 
Liu further teaches wherein the first context information includes first resource availability of the first edge device and the second context information includes second resource availability of the second edge device (Fig. 1, elements {101, 115}, par 19; The first edge device is a first IOT device 101. The first context information is user data 115 regarding a first IOT device 101. The internal sensor is the embedded sensor or software of the first IOT device 101. The second edge device is a second IOT device 101. The second context information is user data 115 regarding a second IOT device 101. The user data (context information) includes battery life (resource availability).).  
Regarding Claim 5, Liu, Jung, and Jain teach the storage disk or storage device of claim 4.
Liu further teaches wherein the first resource availability includes at least one of battery life information or network resource availability (Fig. 1, elements {101, 115}, par 19; The first edge device is a first IOT device 101. The first context information is user data 115 regarding a first IOT device 101. The second edge device is a second IOT device 101. The second context information is user data 115 regarding a second IOT device 101. The user data (context information) includes battery life (resource availability).).  
Regarding Claim 7, Liu, Jung, and Jain teach the storage disk or storage device of claim 1.
Liu does not explicitly teach wherein at least one of: (a) the first context information includes first edge device location information corresponding to a first location of the first edge device or (b) the second context information includes the second context information corresponding to a second location of the second edge device.  
Jung teaches wherein at least one of: 
(a) the first context information includes first edge device location information corresponding to a first location of the first edge device (par 40-41; The sensors 30 may comprise a GPS which provides location information.) 
or (b) the second context information includes the second context information corresponding to a second location of the second edge device (par 40-41; The sensors 30 may comprise a GPS which provides location information.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu with the external sensors and external context information of Jung because it provides the system with a way to ensure that devices are operating in a proper environment. For example, temperature measurements can indicate whether a device or system is overheating (Jung; par 56; par 65).
Regarding Claim 8, Liu, Jung, and Jain teach the storage disk or storage device of claim 1.
Liu further teaches wherein at least one of: (a) the first context information reflects a first volume of data to be processed by the first edge device (Fig. 1, elements {101, 115}, par 19; The first edge device is a first IOT device 101. The first context information is user data 115 regarding a first IOT device 101. The storage space available or amount of RAM reflect a volume of data.), 
or (b) the second context information reflects a second volume of data to be processed by the second edge device (Fig. 1, elements {101, 115}, par 19; The second edge device is a second IOT device 101. The second context information is user data 115 regarding a second IOT device 101. The storage space available or amount of RAM reflect a volume of data).  
Regarding Claim 9, Liu, Jung, and Jain teach the storage disk or storage device of claim 1.
Liu further teaches wherein at least one of (a) the first context information reflects a first type of data to be processed by the first edge device (Fig. 1, elements {101, 115}, par 19; The first edge device is a first IOT device 101. The first context information is user data 115 regarding a first IOT device 101. The first type of data is the processor speed.), 
or (b) the second context information reflects a second type of data to be processed by the second edge device (Fig. 1, elements {101, 115}, par 19; The second edge device is a second IOT device 101. The second context information is user data 115 regarding a second IOT device 101. The second type of data is the amount of RAM.).  
Regarding Claim 13, Liu, Jung, and Jain teach the storage disk or storage device of claim 1.
Liu further teaches further teaches wherein the instructions to select the second edge device based on a service delivery requirement (par 21; The first edge device is a first IOT device 101 which is associated with user A. The second edge device is a second IOT device 101 which is associated with user B. The resources used to fulfill tasks are workloads. The resources (workloads) used to fulfill the tasks for user A and user B are allocated (distributed).The service delivery requirement is the requirement of the task.).  
Liu does not explicitly teach cause the first edge device to (perform operations).
Jung teaches cause the first edge device to (perform operations) (Fig. 1, element 10, par 40; The first device is the digital device 10.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu with the external sensors and external context information of Jung because it provides the system with a way to ensure that devices are operating in a proper environment. For example, temperature measurements can indicate whether a device or system is overheating (Jung; par 56; par 65). 
Regarding Claim 32, Liu, Jung, and Jain teach the storage disk or storage device of claim 1.
Liu and Jung do not explicitly teach wherein instructions cause first edge device to identify the bottleneck, select the third edge device, and alleviate the bottleneck without using a back-haul network.
Jain teaches wherein instructions cause first edge device to identify the bottleneck, select the third edge device, and alleviate the bottleneck without using a back-haul network (par 57; Fig. 1, elements {120, 150a-150c} par 43, par 47; The first edge device is a service controller 120. The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased. Fig. 1 shows that the service nodes 150 and the service controllers 120 are at the edge of the network, and thus not part of the back-haul network.).
(Jain; par 57).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Jung, and Jain in view of Zimmermann et al (“Zimmermann”, US 20180027006, provisional application No. 62/119872, par 77).
Regarding Claim 10, Liu, Jung, and Jain teach the storage disk or storage device of claim 1.
Liu further teaches wherein at least one of (a) the first context information reflects data to be processed by the first edge device (Fig. 1, elements {101, 115}, par 19; The first edge device is a first IOT device 101. The first context information is user data 115 regarding a first IOT device 101.), 
or (b) the second context information reflects data to be processed by the second edge device (Fig. 1, elements {101, 115}, par 19; The second edge device is a second IOT device 101. The second context information is user data 115 regarding a second IOT device 101.).  
Liu does not explicitly teach a first age of data; a second age of data.
Zimmermann teaches a first age of data (par 328; The first age of data is the age of data for a piece of data.); 
a second age of data (par 328; The second age of data is the age of data for another piece of data.).
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Jung, and Jain in view of Schiefelbein et al (“Schiefelbein”, US 20170344354).
Regarding Claim 12, Liu, Jung, and Jain teach the storage disk or storage device of claim 1.
Liu further teaches (a) the first context information of the first edge device (Fig. 1, elements {101, 115}, par 19; The first edge device is a first IOT device 101. The first context information is user data 115 regarding a first IOT device 101.)
and (b) the second context information of the second edge device (Fig. 1, elements {101, 115}, par 19; The second edge device is a second IOT device 101. The second context information is user data 115 regarding a second IOT device 101.).  
Liu does not explicitly teach wherein the instructions cause the first edge device to perform an autonomous network setup based on.
Jung teaches wherein the instructions cause the first edge device to perform based on (Fig. 1, element 10, par 40-41; The first device is the digital device 10.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu with the external sensors and (Jung; par 56; par 65).
Liu, Jung, and Jain do not explicitly teach an autonomous network setup.
Schiefelbein teaches an autonomous network setup (par 26).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu, Jung, and Jain with the autonomous network setup of Schiefelbein because it enables for the installation of servers without requiring a network administrator.
Claim 15-19 and 21-22, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Jung, and Jain in view of Argenti et al (“Argenti”, US 10181978).
Regarding Claim 15, Liu teaches an internal sensor to sense a first internal environment information of the first edge device (Fig. 1, elements {101, 115}, par 19; par 14; The first edge device is a first IOT device 101. The internal sensor of the first edge device is the embedded sensor or software of the first IOT device 101.); 
context software to determine first context information of the first edge device based on the outputs of the internal sensor (Fig. 1, elements {101, 112, 115}, par 19-21; par 14; par 40; The first edge device is a first IOT device 101. The first context information is user data 115 regarding a first IOT device 101. The internal sensor of the first edge device is the embedded sensor or software of the first IOT device 101. The context software is the allocation engine 112.); 
and decision making software to (perform actions) (par 19-21; The decision-making software is the allocation engine 112.);
determine that the first edge device is capable of performing at least part of a workload scheduled for the second edge device based on (a) the first internal environment information (par 16; Fig. 1, elements {101, 115}, par 19-20; par 2; par 12-14; The first edge device is a first IOT device 101. The internal sensor of the first edge device is the embedded sensor or software of the first IOT device 101.The first context information is user data 115 regarding a first IOT device 101. The type of data is the scores used to allocate resources. Tasks that were originally scheduled to be performed on the second edge device are offloaded to the first edge device based on a score included in the first context information (user data 115).).
Liu does not explicitly teach a first edge device comprising: an external sensor to sense a first external environment information of the first edge device; the external sensor; identify a bottleneck in an edge based on second contextual information from a second edge device; the first external environment information; determine that the first edge device is capable of performing at least part of a workload based on (b) a service level agreement; and alleviate the bottleneck by performing at least part of the workload scheduled for the second edge device.  
Jung teaches a first edge device comprising: an external sensor to sense a first external environment information of the first edge device (Fig. 1, element 30, par 40-41; par 54; par 13; The external sensor is one of the sensors 30. The first external operating environment is the environment of sensors 30 such as temperature or location obtained from a GPS. This is in accordance with paragraph 15 of the instant specification.); 
the external sensor (Fig. 1, element 30, par 40-41; par 54; par 13; The external sensor is one of the sensors 30.); 
the first external environment information (Fig. 1, element 30, par 40-41; par 54; par 13; The external sensor is one of the sensors 30. The first external operating environment is the environment of sensors 30 such as temperature or location obtained from a GPS. This is in accordance with paragraph 15 of the instant specification.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu with the external sensors and external context information of Jung because it provides the system with a way to ensure that devices are operating in a proper environment. For example, temperature measurements can indicate whether a device or system is overheating (Jung; par 56; par 65).
Liu and Jung do not explicitly teach identify a bottleneck in an edge based on second contextual information from a second edge device; determine that the first edge device is capable of performing at least part of a workload based on (b) a service level agreement; and alleviate the bottleneck by performing at least part of the workload scheduled for the second edge device.  
Jain teaches identify a bottleneck in an edge based on second contextual information from a second edge device (par 57; Fig. 1, elements 150a-150c, par 43, par 47; The bottleneck is the service node being too congested. The second edge device is the service node. The second context information is the statistics. The service nodes are at the edge of a communication network.); 
and alleviate the bottleneck by performing at least part of the workload scheduled for the second edge device (par 57; Fig. 1, elements 150a-150c, par 43, par 47; par 38; The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased. The load is reduced in the service node (second edge device) and increased in the other service node (third edge device). Nodes in the same cluster can perform the same service. Thus, the third edge device (other service node) performs the workload originally to be scheduled for and performed by the second edge device (service node).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu and Jung with the load balancing of Jain because it provides for the dynamic adjustment of load balancing rules/criteria as well as a way to reduce traffic congestion in the network thereby improving network performance (Jain; par 57).
Liu, Jung, and Jain do not explicitly teach determine that the first edge device is capable of performing at least part of a workload based on (b) a service level agreement.
Argenti teaches determine that the first edge device is capable of performing at least part of a workload based on (b) a service level agreement (Col. 15 lines 11-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu, Jung, and Jain with the service level agreement (SLA) because it ensures that the system is performing up to a set standard, in order to provide acceptable service.
Regarding Claim 16, Liu, Jung, Jain, and Argenti teach the first edge device of claim 15.
further including an interface to connect to a communications network at the edge of the communications network (Fig. 1, elements {110, 112}, par 21; Fig. 5, element 110, par 34; The interface is the computing device 110 which is shown at the edge of a network in Fig. 5.).  
Regarding Claim 17, Claim 17 can be rejected with the same reasoning as Claim 3.
Regarding Claim 18, Liu, Jung, Jain, and Argenti teach the first edge device of claim 15.
Liu further teaches wherein the first context information corresponds to first resource availability of the first edge device and the second contextual information corresponds to second resource availability of the second edge device (Fig. 1, elements {101, 115}, par 19; The first edge device is a first IOT device 101. The first context information is user data 115 regarding a first IOT device 101. The internal sensor is the embedded sensor or software of the first IOT device 101. The second edge device is a second IOT device 101. The second context information is user data 115 regarding a second IOT device 101. The user data (context information) includes/corresponds to battery life (resource availability).).  
Regarding Claim 19, Liu, Jung, Jain, and Argenti teach the first edge device of claim 18.
Liu further teaches wherein the first resource availability corresponds to at least one of battery life information or a network resource availability identifier (Fig. 1, elements {101, 115}, par 19; The first edge device is a first IOT device 101. The first context information is user data 115 regarding a first IOT device 101. The internal sensor is the embedded sensor or software of the first IOT device 101. The second edge device is a second IOT device 101. The second context information is user data 115 regarding a second IOT device 101. The user data (context information) includes/corresponds to battery life (resource availability).).  
Regarding Claim 21, Claim 21 can be rejected with the same reasoning as Claim 7.
Regarding Claim 22, Claim 22 can be rejected with the same reasoning as Claim 9.
Regarding Claim 29, Liu, Jung, Jain, and Argenti teach the first edge device of claim 15.
Liu further teaches wherein: the first internal environment information includes at least one of processor usage, device workload, internal temperature, software security alerts, or software errors (par 19; The device workload is the packet throughput rate.).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Jung, Jain, and Argenti in view of Schiefelbein.
Regarding Claim 24, Liu, Jung, Jain, and Argenti teach the first edge device of claim 15.
Liu further teaches wherein the decision making software is to perform based on the first context information and the second contextual information (par 19-21; The first edge device is a first IOT device 101 which is associated with user A. The second edge device is a second IOT device 101, which is associated with user B. The second context information is user data 115 regarding a second IOT device 101. The user data 115 contains a score. The resources used to fulfill tasks are workloads. The allocation engine may allocate resources (workloads) non-locally and outside of a single device when device A and device B have roughly equal standing scores. The resources (workloads) used to fulfill the tasks for user A and user B are allocated (distributed) concurrently among at least two of the first edge device (device of user A) and a second edge device (device of user B). The decision-making software is the allocation engine 112.).  
Liu, Jung, Jain, and Argenti do not explicitly teach an autonomous network setup.
Schiefelbein teaches an autonomous network setup (par 26).
.
Claims 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Jain.
Regarding Claim 25, Liu teaches at least one computer readable storage disk or storage device comprising instructions which, when executed: 
obtain context information from a second edge device, the context information based on environment information output from a sensor of the second edge device (Fig. 1, elements {101, 115}, par 19; par 14; The second edge device is a second IOT device 101. The context information is user data 115 regarding a second IOT device 101. The internal sensor of the second edge device is the embedded sensor of the second IOT device 101.); 
select the edge device based on a time sensitivity of data corresponding to a workload scheduled for the second edge device (par 19-21; par 2; par 12-14; par 16; The first edge device is a first IOT device 101 which is associated with user A. The second edge device is a second IOT device 101 which is associated with user B. The resources used to fulfill tasks are workloads. The resources (workloads) used to fulfill the tasks for user A and user B are allocated (distributed). The allocation engine may determine that a task does not require resources for an extended period of time (time sensitivity). The type of data is the scores used to allocate resources. Tasks that were originally scheduled to be performed on the second edge device are offloaded to the first edge device based on a score included in the first context information (user data 115).).
cause a first edge device to at least: identify a bottleneck in an edge of a communication network caused by the second edge device based on the context information of the second edge device; in response to identifying the bottleneck in the edge of the communication network caused by the second edge device, determine that a third edge device and a fourth edge device is less congested than the second edge device; select the third edge device; and adapt the communication network to alleviate the bottleneck by utilizing the third edge device to perform at least part of the workload scheduled for the second edge device.  
Jain teaches cause a first edge device to at least (Fig. 1, element 120, par 43; par 57; The first edge device is a service controller 120.);
identify a bottleneck in an edge of a communication network caused by the second edge device based on the context information of the second edge device (par 57; Fig. 1, elements 150a-150c, par 43, par 47; The bottleneck is the service node being too congested. The second edge device is the service node. The context information is the statistics. The service nodes are at the edge of a communication network.); 
in response to identifying the bottleneck in the edge of the communication network caused by the second edge device, determine that a third edge device and a fourth edge device is less congested than the second edge device (par 57; Fig. 1, elements 150a-150c, par 43, par 47; The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased. The load can be increased on one or more other service nodes. The fourth edge device is an additional service node in the same service cluster that has its load increased. Since the load of the third and fourth edge devices are increased, it is determined that it is less congested than the service node (second edge device).); 
and adapt the communication network to alleviate the bottleneck by utilizing the third edge device to perform at least part of the workload scheduled for the second edge device (par 57; Fig. 1, elements 150a-150c, par 43, par 47; par 38; The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased. The load is reduced in the service node (second edge device) and increased in the other service node (third edge device). Nodes in the same cluster can perform the same service. Thus, the third edge device (other service node) performs the workload originally to be performed by the second edge device (service node).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu with the load balancing of Jain because it provides for the dynamic adjustment of load balancing rules/criteria as well as a way to reduce traffic congestion in the network thereby improving network performance (Jain; par 57).
	Regarding Claim 31, Liu and Jain teach the computer readable storage disk or storage device of claim 25.
Liu further teaches wherein the instructions to determine the distribution for the workload based on a type of data corresponding to the workload (par 19-21; The first edge device is a first IOT device 101 which is associated with user A. The second edge device is a second IOT device 101 which is associated with user B. The resources used to fulfill tasks are workloads. The resources (workloads) used to fulfill the tasks for user A and user B are allocated (distributed). The allocation engine may determine that a task does not require resources for an extended period of time. The type of data is user A’s heart rate and step count and user B’s lengthy video.).
Liu does not explicitly teach cause the first edge device to select third edge device.
Jain teaches cause a first edge device to select the third edge device (par 57; Fig. 1, elements {120, 150a-150c} par 43, par 47; The first edge device is a service controller 120. The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu with the load balancing of Jain because it provides for the dynamic adjustment of load balancing rules/criteria as well as a way to reduce traffic congestion in the network thereby improving network performance (Jain; par 57).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Liu and Jain in view of Prahlad et al (“Prahlad”, US 20130238572).
Regarding Claim 27, Liu teaches a method comprising: 
obtaining, via a communications network, context information from a second edge device, the context information to identify an operating environment of the second edge device based on information from a sensor of the second edge device (Fig. 1, elements {101, 115}, par 19; par 14; The second edge device is a second IOT device 101. The second context information is user data 115 regarding a second IOT device 101. The internal sensor of the second edge device is the embedded sensor or software of the second IOT device 101.).
Liu does not explicitly teach (obtaining) at a first edge device; obtaining, at the first edge device and via the communications network, a position of the second edge device at an edge of the communication network; identifying, by executing an instruction with a processor at the first edge device, a bottleneck in the edge of the communication network caused by the second edge device based on the context information of the second edge device; in response to identifying the bottleneck in the edge of the communication network caused by the second edge device, determining, by executing an instruction with the processor at the first edge device, that a third edge device and a fourth edge device is less congested than the second edge device; selecting, by executing an instruction with the processor at the first edge device, the third edge device based on a storage policy of data corresponding to a workload scheduled for the second edge device; and adapting, by executing an instruction with the processor at the first edge device, the communication network to alleviate the bottleneck by utilizing the third edge device to perform at least part of the workload scheduled for the second edge device.  
Jain teaches (obtaining) at a first edge device (Fig. 1, element 120, par 43; par 57; The first edge device is a service controller 120.); 
obtaining, at the first edge device and via the communications network, a position of the second edge device at an edge of the communication network (par 57; Fig. 1, elements 150a-150c, par 43, par 47; The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased. The third edge device is selected because it is positioned in the same cluster of nodes as the second edge device, thus a position of the second edge device is obtained.).
identifying, by executing an instruction with a processor at the first edge device, a bottleneck in the edge of the communication network caused by the second edge device based on the context information of the second edge device (par 57; Fig. 1, elements {120, 150a-150c} par 43, par 47; The first edge device is a service controller 120. The bottleneck is the service node being too congested. The second edge device is the service node. The second context information is the statistics. The service nodes are at the edge of a communication network.); 
in response to identifying the bottleneck in the edge of the communication network caused by the second edge device, determining, by executing an instruction with the processor at the first edge device, that a third edge device and a fourth edge device is less congested than the second edge device (par 57; Fig. 1, elements {120, 150a-150c} par 43, par 47; The first edge device is a service controller 120. The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased. The load can be increased on one or more other service nodes. The fourth edge device is an additional service node in the same service cluster that has its load increased. Since the load of the third and fourth edge devices are increased, it is determined that it is less congested than the service node (second edge device).); 
selecting, by executing an instruction with the processor at the first edge device, the third edge device corresponding to a workload scheduled for the second edge device (par 57; Fig. 1, elements {120, 150a-150c} par 43, par 47; The first edge device is a service controller 120. The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased. The load can be increased on one or more other service nodes. The fourth edge device is an additional service node in the same service cluster that has its load increased. Since the load of the third and fourth edge devices are increased, it is determined that it is less congested than the service node (second edge device).);
and adapting, by executing an instruction with the processor at the first edge device, the communication network to alleviate the bottleneck by utilizing the third edge device to perform at least part of the workload scheduled for the second edge device (par 57; Fig. 1, elements 150a-150c, par 43, par 47; par 38; The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased. The load is reduced in the service node (second edge device) and increased in the other service node (third edge device). Nodes in the same cluster can perform the same service. Thus, the third edge device (other service node) performs the workload originally to be scheduled for and performed by the second edge device (service node).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu with the load balancing of Jain because it provides for the dynamic adjustment of load balancing rules/criteria as well as a way to reduce traffic congestion in the network thereby improving network performance (Jain; par 57). 
selecting the device based on a storage policy of data.
Prahlad teaches selecting the device based on a storage policy of data (par 67-70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu and Jain with the storage policies of Prahlad because it provides long-term storage in cloud storage sites with secondary disk copies in order to provide disaster recovery in case a server were to go down (Prahlad; par 67). 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Liu and Jain in view of Xia et al (“Xia”, US 20100202427).
Regarding Claim 30, Liu and Jain teach the computer readable storage disk or storage device of claim 25.
Liu does not explicitly teach wherein the instructions cause the first edge device to select the third edge device based on a bandwidth constraints.  
Jain teaches wherein the instructions cause the first edge device to select the third edge device based on (constraints) (par 57; Fig. 1, elements {120, 150a-150c} par 43, par 47; The first edge device is a service controller 120. The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu with the load balancing of Jain because it provides for the dynamic adjustment of load balancing rules/criteria as well as a way (Jain; par 57).
Liu and Jain do not explicitly teach select the device based on a bandwidth constraints.  
Xia teaches select the device based on a bandwidth constraints (par 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu and Jain with the bandwidth limits of Xia because it ensures that devices do not use up too much bandwidth, thereby allowing other devices on the network to have enough bandwidth available and improving overall network performance.  
Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive. Therefore, the rejection still stands.
Argument 1: Liu, Jung, and Jain are missing the same elements of claim 1. Therefore, the alleged Liu/Jung/Jain combination is likewise missing those same elements. As a result, the alleged Liu/Jung/Jain combination fails to establish aprimafacie case of obviousness against claim 1. Therefore, claim 1 and all claims depending therefrom are allowable over the alleged Liu/Jung/Jain combination. 
Examiner’s Response: Liu modified by Jung and further modified by Jain teaches the claim limitations of newly amended Claim 1.
As previously mentioned in the 35 U.S.C. 103 rejection of Claim 1, 
Liu teaches at least one computer readable storage disk or storage device comprising instructions which, when executed (Fig. 1, element 101, par 15; The first edge device is a first IOT device 101.): 
determine first context information of the first edge device based on (a) first operating environment information of the first edge device from an internal sensor of the first edge device (Fig. 1, elements {101, 115}, par 19; par 14; The first edge device is a first IOT device 101. The first context information is user data 115 regarding a first IOT device 101. The internal sensor of the first edge device is the embedded sensor or software of the first IOT device 101.);
second context information from a second edge device, the second context information based on (a) second internal operating environment information of the second edge device from an internal sensor of the second edge device (Fig. 1, elements {101, 115}, par 19; par 14; The second edge device is a second IOT device 101. The second context information is user data 115 regarding a second IOT device 101. The internal sensor of the second edge device is the embedded sensor or software of the second IOT device 101.);
of the second edge device (Fig. 1, elements {101, 115}, par 19; The second edge device is a second IOT device 101.).
the edge device selected based on a type of data corresponding to a workload schedule for the second edge device (par 16; par 19-20; par 22; par 2; par 12-14; Fig. 1, elements {101, 115}, par 19; The first edge device is a first IOT device 101. The type of data is the scores used to allocate resources. Tasks that were originally scheduled to be performed on the second edge device are offloaded to the first edge device based on a score included in the first context information (user data 115).); 
and perform a second part of the workload scheduled for the second edge device based on the type of the data and the first context information (par 16; Fig. 1, elements {101, 115}, par 19-20; par 2; par 12-14; The first edge device is a first IOT device 101. The first context information is user data 115 regarding a first IOT device 101. The type of data is the scores used to allocate resources. Tasks that were originally scheduled to be performed on the second edge device are offloaded to the first edge device based on a score included in the first context information (user data 115).).  
Liu does not explicitly teach cause a first edge device to at least (perform operations); (b) first external operating environment information from an external sensor of the first edge device; obtain, via a communications network; (b) second external operating environment information from an external sensor; identify a bottleneck in an edge of the communication network caused by the second edge device based on the second context information; in response to identifying the bottleneck, select a third edge device that is less congested than the second edge device, the third edge device selected; alleviate the bottleneck by instructing the third edge device to perform a first part of the workload scheduled for the second edge device.  
Jung teaches cause a first edge device to at least (perform operations) (Fig. 1, element 10, par 40; The first device is the digital device 10.); 
(b) first external operating environment information from an external sensor of the first edge device (Fig. 1, element 30, par 40-41; par 54; par 13; The external sensor is one of the sensors 30. The first external operating environment is the environment of sensors 30 such as temperature or location obtained from a GPS. This is in accordance with paragraph 15 of the instant specification.); 
obtain, via a communications network (Fig. 1, element 30, par 40-41; par 54; par 13; The external sensor is one of the sensors 30. The first external operating environment is the environment of sensors 30 such as temperature or location obtained from a GPS. This is in accordance with paragraph 15 of the instant specification.);  
(b) external operating environment information from an external sensor (Fig. 1, element 30, par 40-41; par 54; par 13; The external sensor is one of the sensors 30. The first external operating environment is the environment of sensors 30 such as temperature or location obtained from a GPS. This is in accordance with paragraph 15 of the instant specification.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu with the external sensors and external context information of Jung because it provides the system with a way to ensure that devices are operating in a proper environment. For example, temperature measurements can indicate whether a device or system is overheating (Jung; par 56; par 65). 
Liu and Jung do not explicitly teach identify a bottleneck in an edge of the communication network caused by the second edge device based on the second context information; in response to identifying the bottleneck, select a third edge device that is less congested than the second edge device, the third edge device selected; alleviate the bottleneck by instructing the third edge device to perform a first part of the workload scheduled for the second edge device.  
Jain teaches identify a bottleneck in an edge of the communication network caused by the second edge device based on the second context information (par 57; Fig. 1, elements 150a-150c, par 43, par 47; The bottleneck is the service node being too congested. The second edge device is the service node. The second context information is the statistics. The service nodes are at the edge of a communication network.); 
in response to identifying the bottleneck, select a third edge device that is less congested than the second edge device (par 57; Fig. 1, elements 150a-150c, par 43, par 47; The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased.), 
the third edge device selected (par 57; Fig. 1, elements 150a-150c, par 43, par 47; The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased.); 
alleviate the bottleneck by instructing the third edge device to perform a first part of the workload scheduled for the second edge device (par 57; Fig. 1, elements 150a-150c, par 43, par 47; par 38; The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased. The load is reduced in the service node (second edge device) and increased in the other service node (third edge device). Nodes in the same cluster can perform the same service. Thus, the third edge device (other service node) performs the workload originally to be scheduled for and performed by the second edge device (service node).); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu and Jung with the load balancing of Jain because it provides for the dynamic adjustment of load balancing rules/criteria as well as a way to reduce traffic congestion in the network thereby improving network performance (Jain; par 57).
Argument 2: Liu, Jung, and You are missing the same elements of claim 25. Therefore, the alleged Liu/Jung/You combination is likewise missing those same elements. As a result, the alleged Liu/Jung/You combination fails to establish aprimafacie case of obviousness against claim 25. 
Examiner’s Response: Liu modified by Jung and further modified by Jain teaches the claim limitations of newly amended Claim 25.
As previously mentioned in the 35 U.S.C. 103 rejection of Claim 25, 
Regarding Claim 25, Liu teaches at least one computer readable storage disk or storage device comprising instructions which, when executed: 
obtain context information from a second edge device, the context information based on environment information output from a sensor of the second edge device (Fig. 1, elements {101, 115}, par 19; par 14; The second edge device is a second IOT device 101. The context information is user data 115 regarding a second IOT device 101. The internal sensor of the second edge device is the embedded sensor of the second IOT device 101.); 
select the edge device based on a time sensitivity of data corresponding to a workload scheduled for the second edge device (par 19-21; par 2; par 12-14; par 16; The first edge device is a first IOT device 101 which is associated with user A. The second edge device is a second IOT device 101 which is associated with user B. The resources used to fulfill tasks are workloads. The resources (workloads) used to fulfill the tasks for user A and user B are allocated (distributed). The allocation engine may determine that a task does not require resources for an extended period of time (time sensitivity). The type of data is the scores used to allocate resources. Tasks that were originally scheduled to be performed on the second edge device are offloaded to the first edge device based on a score included in the first context information (user data 115).).
Liu does not explicitly teach cause a first edge device to at least: identify a bottleneck in an edge of a communication network caused by the second edge device based on the context information of the second edge device; in response to identifying the bottleneck in the edge of the communication network caused by the second edge device, determine that a third edge device and a fourth edge device is less congested than the second edge device; select the third edge device; and adapt the communication network to alleviate the bottleneck by utilizing the third edge device to perform at least part of the workload scheduled for the second edge device.  
Jain teaches cause a first edge device to at least (Fig. 1, element 120, par 43; par 57; The first edge device is a service controller 120.);
identify a bottleneck in an edge of a communication network caused by the second edge device based on the context information of the second edge device (par 57; Fig. 1, elements 150a-150c, par 43, par 47; The bottleneck is the service node being too congested. The second edge device is the service node. The context information is the statistics. The service nodes are at the edge of a communication network.); 
in response to identifying the bottleneck in the edge of the communication network caused by the second edge device, determine that a third edge device and a fourth edge device is less congested than the second edge device (par 57; Fig. 1, elements 150a-150c, par 43, par 47; The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased. The load can be increased on one or more other service nodes. The fourth edge device is an additional service node in the same service cluster that has its load increased. Since the load of the third and fourth edge devices are increased, it is determined that it is less congested than the service node (second edge device).); 
and adapt the communication network to alleviate the bottleneck by utilizing the third edge device to perform at least part of the workload scheduled for the second edge device (par 57; Fig. 1, elements 150a-150c, par 43, par 47; par 38; The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased. The load is reduced in the service node (second edge device) and increased in the other service node (third edge device). Nodes in the same cluster can perform the same service. Thus, the third edge device (other service node) performs the workload originally to be performed by the second edge device (service node).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu and Jung with the load balancing of Jain because it provides for the dynamic adjustment of load balancing rules/criteria as well as a way to reduce traffic congestion in the network thereby improving network performance (Jain; par 57).
The remainder of the Applicant’s arguments with respect to Claims 15 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gupta et al (US 20170235585), Abstract - Specialized, service optimized virtual machines are assigned to handle specific types of Internet of Things (IoT) devices. An IoT context mapping policy engine within the context of a virtualized network function manages IoT context mapping policy functions in load balancers. The IoT context mapping policy functions select service optimized virtual machines based on IoT device IDs, and assign those virtual machines to handle the devices. The IoT context mapping policy functions provide load data to the IoT context mapping policy engine. Based on 
Kim et al (US 20070150589), Abstract - Provided are a context-awareness based system supporting autonomous system construction and a method of operating the system. A context-awareness based user system operating in association with at least one server providing system software and platform software includes a platform manager downloading at least one piece of software required to operate the user system from the server according to a context profile based on context information provided by a sensor and managing the downloaded software; and a profile cache storing at least one profile managed by the platform manager. Accordingly, user convenience can be maximized by autonomously modifying or reconstructing a system software structure in order to cope with various situations that arise when using a single user system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent 






/R.A.C./Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444